internal_revenue_service number release date index number ----------------------- -------------------------- ----------------------------------- ---------------------------------- ------------------------- in re ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc corp bo1 plr-116212-08 date date distributing ----------------------------------- ---------------------------------------------------------------------- ---------------------------------------------------------- controlled ---------------------------------------------------------------------- ---------------------------------------------------------- -------------------------------------------- busine sec_1 ------------------------------------------- busine sec_2 ----------------------------------------------- --------------------------------------------------------------------------------- state x z aa bb ----------------------- ----- -------- --------- dear ---------------- we respond to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in your later correspondences dated june june and date are summarized below the rulings contained in this letter are based on facts and representations plr-116212-08 submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing a state x corporation is treated as an s_corporation for federal_income_tax purposes and is engaged directly in busine sec_1 distributing has aa shares of outstanding class a voting common_stock owned by six shareholders and bb shares of outstanding class b nonvoting common_stock owned by shareholders together the shareholders other than the right to vote classes a and b confer identical rights to distribution and liquidation proceeds distributing owns all the stock of controlled a corporation that has aa shares of class a voting common_stock and bb shares of class b nonvoting_stock other than the right to vote classes a and b confer identical rights to distribution and liquidation proceeds controlled is a qualified_subchapter_s_subsidiary qsub for federal tax purposes controlled is engaged in busine sec_2 the financial information submitted by distributing indicates that busine sec_1 and busine sec_2 each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five years distributing has proposed the following transaction in order to protect busine sec_1 from the risk of busine sec_2 and also to allow the two businesses to set up a management structure that is best suited for each business proposed transaction in order to achieve these purposes distributing will distribute all the stock of controlled to distributing’s shareholders pro_rata each of distributing’s class a voting shareholders will receive an equal number of class a voting_stock in controlled and plr-116212-08 each of distributing’s class b nonvoting shareholders will receive an equal number of class b nonvoting_stock in controlled the distribution representations the taxpayers have made the following representations in connection with the proposed transaction a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation b the five years of financial information submitted on behalf of distributing with regard to busine sec_1 and busine sec_2 is representative of each business’ present operations and with regard to each business there have been no substantial operational changes since the date of the last financial statements submitted c following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees d the distribution of the stock of controlled is carried out for the following corporate business purposes risk reduction by enhancing the protection of busine sec_1 from the risks of busine sec_2 and allowing busine sec_1 and busine sec_2 to set up management that is best suited to their industry the distribution of the stock of controlled is motivated in whole or substantial part by one or more of these corporate business purposes e the transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both f the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7t pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation g the distribution of controlled stock is not a disqualified_distribution within the meaning of sec_355 within the 5-year period ending on the date of the distribution z percent less than percent of class b common shares were acquired by purchase within the meaning of section sec_355 h the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed plr-116212-08 within the meaning of sec_357 by controlled plus any liabilities to which the transferred assets are subject i the liabilities assumed as determined under sec_357 in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred j no investment tax property for purposes of the investment_tax_credit will be transferred between distributing and controlled as part of this transaction k distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction l no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock m payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length n no two parties to the transaction are investment companies as defined in sec_368 and iv o immediately after the distribution controlled will elect to be an s_corporation within the meaning of sec_1361 rulings based solely on the information submitted and the representations made we rule as follows the distribution will cause a termination of controlled’s election to be a qsub because controlled will cease to be a wholly-owned subsidiary of an s_corporation for federal tax purposes the distribution will be treated as if controlled is a new corporation acquiring all the assets and assuming all of its liabilities in a deemed contribution the contribution from distributing occurring immediately before the distribution and distributing will be deemed to receive the class a and class b stock of controlled in exchange for the contribution sec_1_1361-5 the contribution followed by the distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 plr-116212-08 no gain_or_loss will be recognized by distributing upon the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the contribution sec_1032 the basis of each asset deemed received by controlled will be determined in accordance with sec_362 and sec_362 the holding_period for each of the assets deemed received by controlled will include the period during which such asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders upon receipt of controlled stock sec_355 the aggregate basis of the controlled stock and distributing stock in the hands of the shareholders after the distribution will equal the basis of the distributing stock held by each respective shareholder immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by the shareholders in the distribution will include the holding_period of the distributing stock with respect to which it is received provided that the distributing stock is held as a capital_asset in the hands of the shareholder on the date of the exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits among distributing and controlled will be made under sec_1_312-10 caveats except as expressly provided herein no opinion is expressed about the tax treatment of the transactions described above under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of earnings_and_profits of distributing and controlled or both see sec_355 and sec_1_355-2 or iii whether the distribution is part of a plan or series of related transactions under sec_355 additionally no opinion is expressed regarding issues relating to controlled’s subchapter_s_election plr-116212-08 procedural statements this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that this private_letter_ruling may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax returns to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching to the return a statement that provides the date and control number plr-116212-08 of this ruling letter pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representative sincerely _________________________ mark weiss assistant to the branch chief branch office of associate chief_counsel corporate cc
